RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1, 112, 113, 115, and 116, filed on 13 October 2021, have been entered in the above-identified application.  Claim 117 has been added and.  Claims 1, 35, 36, 41, 42, 47, 52, 62, 63, 73, 81, 82, 92, 94-97, 109-113 and 115-117 are pending, of which claims 81, 82, 92, and 94-97 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 22 March 2019.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claim 116 as over Schneider (U.S. Pub. 2011/0215018) in view of Khatib (U.S. Pat. 5,674,626) made of record on page 3-7, paragraph 6 of the office action mailed 20 July 2021 has been withdrawn due to Applicant’s amendment and arguments in the response filed 13 October 2021 further specifying that the meaning of an uncut bridge between individual labels without matrix material around the individual labels as presently claimed.	The 35 U.S.C. § 103 rejection of claim 112 as over Schneider (U.S. Pub. 2011/0215018) in view of Khatib (U.S. Pat. 5,674,626) and Patel (U.S. Pub. 2009/0220757) made of record on page 7-9, paragraph 7 of the office action mailed 20 July 2021 has been withdrawn due to Applicant’s amendment in the response filed 13 

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 35, 36, 41, 42, 47, 109, and 117 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schneider (U.S. Pub. 2011/0215018) in view of Khatib (U.S. Pat. 5,674,626).
Regarding claim 1, Schneider discloses a multilayer label to be applied to a reusable container. FIGS. 3 and 4 show representative labels disposed on curved containers.  FIG. 4 contains the following layers in order, see description at p. 4, [0045]:
27 – mono- or bi-axially oriented polymeric film, reading on the claimed second layer
25 – laminating adhesive, reading on the second adhesive layer
11b – printed decorative layer, reading on the print located on printable surfaces between the first and second layer
19b (described as 9b in the description) – biaxially oriented polymeric film, reading on the claimed first layer


It would have been obvious to have selected a mono-axially oriented polymeric film for layer 27 (reading on the claimed second layer) to arrive at the claimed invention, as Schneider teaches that such a layer can be biaxially or monoaxially stretched, see p. 4, [0045]. Schneider is silent regarding annealing of the mono-axially oriented layer and thus such a layer is considered to be non-annealed.
Schneider does not specify a release layer comprising a release agent formed over the second layer (layer 27).  Schneider also does not specify that the multilayer label is wound into a roll for dispensing with a dispensing machine as claimed.
Khatib describes a release composition for printable linerless labels, see title and abstract. The release composition is applied to the opposite side of the substrate as the pressure-sensitive adhesive layer, see abstract and col. 3, lines 44-67.  The release coating composition is a polysiloxane material, see id.  Khatib teaches a continuous label well and roll having a plurality of individual precut labels attached to each other by a web, see FIGS. 4, 5, and 6 and description at col. 6, lines 24-64. The individual labels are separated with less than complete severing by the use of fine perforations or die cuts, see col. 6, lines 27-28 and line 48.  This is a weakened bridge reading on an uncut bridge within the meaning of the claims as defined in the specification at p. 81, lines 23-29.  Thus an uncut bridge 37 separates the individual die cut labels with no matrix 36 as shown in FIG. 4 of Khatib, copied below.  See also description at col. 6, lines 24-34.

    PNG
    media_image1.png
    366
    815
    media_image1.png
    Greyscale


The limitation of wound into a roll “for dispensing with an automatic label dispensing machine” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  In this case, the labels of Schneider modified by Khatib results in a roll of die-cut labels which could be dispensed in a machine, such as a machine which peels the die cut label from the remaining labelstock to dispense a label.  Furthermore, automation of a manual activity to achieve the same result, namely using a machine to dispense labels rather than manually dispensing labels, is generally not sufficient to distinguish over the prior art.  See MPEP § 2144.04(III).

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a release coating composition to the outermost, opposite side of the multilayer label as the pressure-sensitive adhesive layer as taught in Khatib in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include such a release coating to allow the labels to be unrolled from a roll of labels without the need for a liner web to be torn off and discarded when a label is used. See col. 1, lines 11-28 of Khatib.
Regarding claim 35, Schneider discloses that the biaxially stretched polymeric film layer 9 is preferably composed of polyethylene terephthalate (PET), see p. 3, [0032].  Other suitable polymers include polyvinyl chloride, polystyrene, polypropylene, polyethylene, polylactic acid, or cycloolefin copolymers, see p. 2, [0019].
Regarding claim 36, Khatib teaches that the substrates of the invention may include polyester, vinyl, bond paper, or latex-impregnated paper. See col. 2, lines 61-67.  It would have been obvious to substitute polymer film 9 of Schneider for a paper based layer as taught in Khatib as Khatib teaches that these are recognized equivalents for substrates in the adhesive label art. In the alternative, Schneider teaches using that the polymeric film layer may be a part of a film composite layer (see p. 2, [0021]), and thus a paper layer may be included in addition to the polymeric layer based on the description of suitable substrates as taught in Khatib to arrive at the claimed invention.
Regarding claim 41, Schneider describes the layer 27 in FIG. 4 as a “further polymeric film layer”, see p. 4, [0045]. Thus, one would look to the disclosure of 
Regarding claim 42, Khatib teaches that the release coating composition is polysiloxane-based, reading on silicone. See abstract and col. 3, lines 44-67.
Regarding claim 47, Schneider teaches that the interlayer laminating adhesive is preferably a two-component polyurethane adhesive which is crosslinkable by use of ultraviolet light, see p. 2, [0022].
Regarding claim 109, Schneider teaches that layer 9b is biaxially oriented, and thus such a layer is oriented in the machine direction.
Regarding claim 117, Khatib in FIG. 4 shows a weakened, uncut bridge 37 between individual labels 36.  See description at col. 6, lines 24-34 in which die cuts or fine perforations are used to form the line of weakness.  This reads on perforating or partial cutting as claimed.

Claims 52, 62, 109, 110, and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) in further view of Patel (U.S. Pub. 2009/0220757, now U.S. Pat. 8,541,077).  The rejection of claim 109 is in alternative to the above rejection of this claim over Schneider and Khatib alone.
Claims 109, 110, and 111, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider does not 
Patel describes oriented multi-layer shrink labels.  The films are uniaxially oriented or biaxially oriented with preferential orientation in either the machine or the cross direction, see p. 1, [0001] and p. 3, [0040].  Patel does not require annealing of the uniaxially oriented films.  This allows for the use of a machine direction oriented film for either or both polymeric films of a laminate (reading on claims 109 and 110), or the use of a machine direction oriented film and a biaxially oriented film which has preferential orientation for the polymeric films of the laminate (reading on claim 111).
Schneider, Khatib, and Patel are analogous because they each disclose laminate printed label materials.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a shrinkable monoaxially machine direction oriented layer and cross direction oriented layer in the laminate as taught in Patel to arrive at the desired shrinkage condition in the machine and cross directions, see p. 4, [0053].
Regarding claim 52, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider gives an example of the PET film being 50 microns thick (see p. 4, [0040]), but does not specify the overall thickness of the adhesive laminate. Schneider also teaches that the overall polymeric laminate is preferably transparent, see p. 4, [0044].  
Patel describes oriented multi-layer shrink labels.  The films are uniaxially oriented or biaxially oriented with preferential orientation in either the machine or the cross direction, see p. 1, [0001] and p. 3, [0040].  Patel does not require annealing of 
Claim 62, Schneider and Khatib do not specify the density of the overall laminate.  However, Patel teaches that the overall film has a density of less than 1.0 g/cm3, and preferably less than 0.98 g/cm3.  See p. 3, [0039].  Densities less than 1.0 g/cm3 allow for floatation separation techniques during recycling operations, see p. 1, [0009].

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) in further view of Mitchell (WO 2012/136895 A1).
Regarding claim 63, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider does not specify the density of the overall laminate.
Mitchell describes plastic, removable labels, see abstract and p. 1, lines 6-7.  The facestock of the label may be a laminated, multilayer structure, see p. 5, line 11 to p. 6, line 3.  Mitchell teaches that when recycling of the label in a wash process, the label will most likely sink due to its specific gravity being greater than 1.  See p. 8, lines 4-13.  Thus the density of the overall label is greater than 1.0 g/cm3.  Note that the specific gravity of a liquid is measured relative to the density of water.
Schneider, Khatib, and Mitchell are analogous because they each disclose laminate printed label materials.
3 to allow for separation of the label from a washing liquid during a recycling process in which the label is removed from its adherend.

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) in further view of Bourdelais (U.S. Pub. 2003/0031851).
Regarding claim 112, Schneider and Khatib are relied upon as described above to disclose a laminate meeting the limitations of claim 1.  Schneider teaches using a relatively stiff material for the polymeric layer, with an elasticity modulus of at least 2500 MPa, see p. 2, [0020], but does not specify the Lorentzen and Wettre stiffness of the laminate label.
Bourdelais describes printed material applied to packages, see p. 1, [0001 and 0002].  Bourdelais teaches that the substrate of the label should have a stiffness of between 20 and 270 millinewtons using a Lorentzen and Wettre stiffness tester Model 16D to allow for efficient transport, forming, and application to a package.  Below this range, the label substrates cannot be efficiently formed around a forming collar, and above this range requires the use of more expensive adhesives to bend the substrate around a radius for machine processing.  See p. 4, [0035].  Applicant has admitted in the response filed 16 October 2020 that Bourdelais discloses a stiffness of 20-270 mN/m (L&W) for application on a package.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a laminated label having a stiffness within the range specified in Bourdelais in order to arrive at the claimed invention, as Bourdelais teaches that substrate stiffnesses within this range allow for efficient processing of the label without requiring more expensive high performance adhesives.  See p. 4, [0035].

Claims 73, 113, and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) in further view of Fouquay (U.S. Pub. 2010/0092703).
Regarding claim 73, Schneider teaches that the adhesive label may be debonded during washing conditions at temperatures above 50 °C, such as 70 °C or 80 °C, see p. 1, [0007] and p. 2, [0018]. However, Schneider does not also specify that the washing liquid is an aqueous alkaline solution.
Fouquay an adhesive composition for a dembondable self-adhesive label, see title and abstract. Fouquay teaches that the adhesive label may be debonded from an article by immersing the labeled article in a basic aqueous solution at high temperature, see p. 1, [0014]. This corresponds to an aqueous alkaline solution as claimed.  Fouquay also describes using an aqueous solution with pH 12 at 80 °C for debonding, which corresponds to the temperature of at least 50 °C as claimed as well as teaching an aqueous alkaline solution as claimed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an aqueous alkaline washing liquid above 50 °C to debond the adhesive label to arrive at the claimed invention, as Fouquay teaches that such conditions allow for the label to be rapidly and completely debonded from the labeled article, see p. 1, [0014].
Regarding claim 113, Schneider teaches that the adhesive label may be debonded during washing conditions at temperatures above 50 °C, see p. 1, [0007]. Fouquay is relied upon as described above to disclose labels removable at the claimed washing conditions.
Regarding claim 115, Khatib shows in FIG. 4 that the labels have been cut into rectangular (quadrate) shapes, but teaches that the individual labels may be cut into any shape, see col. 6, lines 35-42.  This allows for square shapes as well as round, angular, and elliptical shapes as claimed.  It would have been obvious to cut the label into a different shape as desired for the design of the label.

Claim 116 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schneider (U.S. Pub. 2011/0215018) and Khatib (U.S. Pat. 5,674,626) in further view of Smith (3,892,901).
Regarding claim 116, Schneider and Khatib are relied upon as described above.  Although Khatib teaches that the individual labels may be separated by an uncut bridge as shown in FIG. 4 and described at col. 6, lines 24-34, the references do 
Smith describes a composite label web with a plurality of labels aligned in rows as shown in, e.g. FIG. 17.  The label web includes a web of supporting material, a pressure-sensitive adhesive coating, and a label material, see col. 2, lines 36-55.  The upper side of the web can include a conventional release coating, see id.  FIGS. 1, 2, and 17 depict holes 38 punched through the composite web at regular intervals, and these holes correspond to locations between cut lines 48d shown in FIG. 17.  These cuts are called “butt cuts” in the reference and may be perforation cuts as described at col. 3, lines 41-61.  Thus, at these locations, the butt cuts are located at the uncut bridge between labels, and the width of the uncut bridge is smaller than the width of an individual label.  See FIG. 17, copied below for reference.  The holes 38 serve as alignment points for a slitter knife which slices the label web into multiple strips of labels, see col. 4, lines 4-25.


    PNG
    media_image2.png
    444
    598
    media_image2.png
    Greyscale

Smith, Schneider, and Khatib are analogous because they are similar in structure and function, as each describes continuous webs with pressure-sensitive adhesive labels.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the labels to have uncut bridges between labels which are smaller in width than the rest of the label as shown in Smith in order to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to form the labels in such a manner to provide alignment points along the web for slicing a sheet of labels into multiple strips.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 13 October 2021 regarding the 35 U.S.C. § 103 rejection of claims 1, 35, 36, 41, 42, 47, 109, and 116 of record over Schneider (U.S. Pub. 2011/0215018) in view of Khatib (U.S. Pat. 5,674,626) have been carefully considered but are deemed unpersuasive.  The amendment and arguments are persuasive in respect to claim 116, and a new rejection which further relies upon Smith (U.S. Pat. 3,892,901) has been provided above.
	Applicant argues on p. 10-11 of the remarks that the present claims are for dispensing with an automatic label dispensing machine configured to separate the individual labels from the label web and feed the labels onto a surface of a product to be labeled, rather than manual separation and application of the labels.  Applicant recites a particular type of machine (an automatic label dispensing machine) and a function performed by the machine (separating the individual labels from the label web and feed the labels onto a surface of a product to be labeled.  Applicant argues that labels for manual application are not prepared for such purposes, and thus the inventive labels are patentable over the combination of Schneider and Khatib.
	The Examiner is not persuaded.  The claims are drawn to a wash-off removable printed face laminate rather than to a method of applying labels to a product or an apparatus which applies labels onto a product.  The limitation of the labels wound into a roll “for dispensing with an automatic label dispensing machine” is directed to the intended use of the laminate and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in III).
Applicant argues that a skilled artisan would recognize that labels suitable for dispensing by machine face particular challenges that may not be encountered in other applications, see p. 11-12 of the remarks.  However, the claims do not refer to any property or functional requirement of the labels which is specific to machine dispensing.  Thus there is nothing in the claims which recites or implies a specific structural difference between the claimed invention (which is intended for dispensing with a dispensing machine) and the prior art (which does not describe labels dispensed by machine).  The claimed functional intended use of the label web does not expressly or implicitly represent a structural difference in the label web of the claimed invention and the prior art.
Applicant further argues the meaning of an “uncut bridge” in the claims and specification, noting that FIGS. 5-6 of Khatib do not depict such a structure having no matrix material around the individual labels as presently claimed.
The Examiner notes that Applicant is correct, however, FIG. 4 of Khatib does depict such a structure as noted in the rejection above.
Applicant argues that claim 116 is patentable over Schneider in view of Khatib, see p. 12-14 of the remarks.  The Examiner agrees with Applicant that Schneider in 
Accordingly, this 35 U.S.C. § 103 rejection is maintained except for claim 116.  A new rejection necessitated by applicant’s amendment is presented above to reject claim 116.

Applicant’s arguments in the response filed 13 October 2021 regarding the 35 U.S.C. § 103 rejection of claims 52, 62, and 109-111 of record over Schneider, Khatib, and Patel have been carefully considered but are deemed unpersuasive.  The rejection of claim 112 has been withdrawn due to applicant’s amendment.
Applicant argues that the additional reference Patel does not cure the alleged deficiencies of Schneider and Khatib.  However, Schneider and Khatib are not deficient as described above.
   Accordingly, this 35 U.S.C. § 103 rejection is maintained except for claim 112.

Applicant’s arguments in the response filed 13 October 2021 regarding the 35 U.S.C. § 103 rejection of claim 63 of record over Schneider, Khatib, and Mitchell (WO 2012/136895 A1) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference Mitchell does not cure the alleged deficiencies of Schneider and Khatib.  However, Schneider and Khatib are not deficient as described above.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 13 October 2021 regarding the 35 U.S.C. § 103 rejection of claim 112 of record over Schneider, Khatib, and Bourdelais (WO 2012/136895 A1) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference Bourdelais does not cure the alleged deficiencies of Schneider and Khatib.  However, Schneider and Khatib are not deficient as described above.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 16 October 2020 regarding the 35 U.S.C. § 103 rejection of claims 73, 113, and 115 of record over Schneider, Khatib, and Fouquay (U.S. Pub. 2010/0092703) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference Fouquay does not cure the alleged deficiencies of Schneider and Khatib.  However, Schneider and Khatib are not deficient as described above.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759